        Case 2:20-cv-02439-JAR-JPO Document 15 Filed 03/04/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

GARY LEE SMITH,                                          )
                                                         )
                                 Plaintiff,              )
                                                         )
v.                                                       )      Case No. 20-2439-JAR
                                                         )
INTERNAL REVENUE SERVICE,                                )
                                                         )
                                 Defendant.              )

                                              ORDER

         After defendant filed a motion to dismiss this case on February 16, 2021,1 the

undersigned U.S. Magistrate Judge, James P. O’Hara, entered an order directing plaintiff

to show cause by March 5, 2021, why a scheduling conference and scheduling order

shouldn’t be deferred until after the presiding U.S. District Judge, Julie A. Robinson,

decides the motion to dismiss.2 Plaintiff filed a motion for extension of time on March 3,

2021, requesting additional time to respond to both the order to show cause and to the

motion to dismiss (ECF No. 14). Plaintiff indicated he has not received a copy of the

motion to dismiss (which defendant certifies it sent via regular mail on February 16, 2021),3




         1
             ECF No. 9.
         2
             ECF No. 12.
         3
             ECF No. 9 at 3.
                                                1
O:\ORDERS\20-2439-JAR-14.docx
        Case 2:20-cv-02439-JAR-JPO Document 15 Filed 03/04/21 Page 2 of 2




and is thereby hindered in formatting responses. For good cause shown, the motion is

granted.

         IT IS THEREFORE ORDERED:

         1. Defendant is directed to re-serve its motion to dismiss and memorandum in

             support on plaintiff via certified mail by March 5, 2021.

         2. Plaintiff’s deadline to respond to the motion to dismiss is extended to March

             26, 2021.

         3. Plaintiff’s deadline to respond to the order to show cause is extended to that

             same date, March 26, 2021.

         The clerk shall mail a copy of this order to plaintiff by certified and regular mail.

         Dated March 4, 2021, at Kansas City, Kansas.

                                                            s/ James P. O’Hara
                                                           James P. O’Hara
                                                           U.S. Magistrate Judge




                                                2
O:\ORDERS\20-2439-JAR-14.docx
